Citation Nr: 0020598	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for 
residuals a fracture of the right little finger.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1950 to November 
1953.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 1998.  

The case was remanded by the Board to the RO in September 
1998 for further development of the record.  



FINDING OF FACT

The veteran's service-connected right little finger fracture 
residuals are not shown to be productive of bony deformity or 
related functional limitation of a compensable degree.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected residuals of the fracture of the right 
little finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5156, 5227 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  
That is, the Board finds that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

A careful review of the service medical records shows that 
the veteran suffered a fracture of the right fifth metacarpal 
in service in April 1953.  There was no artery or nerve 
involvement.  A plaster splint was applied.  

In a November 1996 rating decision, the RO granted service 
connection for residuals of a fracture of the right little 
finger and assigned a noncompensable evaluation, effective on 
October 22, 1996.  

VA Outpatient treatment records show that the veteran was 
treated by an orthopedist in September 1996 for complaints of 
right hand pain of unknown etiology.  Specifically, the 
veteran reported that the pain was in the palm of his right 
hand and was not relieved by anti-inflammatory medicine.  The 
veteran reported that he had a history of several strokes 
years ago.  The veteran indicated that he had two injections 
in the past in his right palm to relieve the pain.  The VA 
examiner administered another injection into the veteran's 
palm at that time.  

X-ray studies in July 1996 indicated that multiple views of 
the hands demonstrated no fracture or dislocation.  No other 
bone abnormalities were noted.  Impression was that of normal 
study.  

The veteran was treated for complaints of pain in the right 
hand in July 1997.  The veteran indicated that he had 
stiffness and pain in the right hand due to right, middle and 
ring trigger finger.  Decreased right grip strength was 
noted.  Diagnosis was that of trigger finger of the right 
middle and ring fingers; peripheral neuropathy.  

The veteran was treated for evaluation of his right hand 
again in September 1997.  VA progress note indicated a long 
history of right hand pain, right middle finger.  There were 
complaints of pain with grip.  There was no numbness or 
tingling in the fingers.  An examination of the right hand 
showed a boggy synovium of the middle, ring finger 
metacarpophalangeal joint; painful motion of both 
metacarpophalangeal joints.  Assessment was that of 
tenosynovitis right hand.  

The veteran was seen for a follow up visit at the end of 
September 1997.  The veteran reported that his right trigger 
finger had resolved.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 1998.  The veteran testified that his 
middle and ring fingers were stiff and sore all of the time.  
The veteran indicated that he could not use his middle finger 
and ring finger for opening jars and bottles.  The veteran 
testified that the problems with his right middle and ring 
fingers were a result of the service-connected fracture of 
the right fifth finger.  

The veteran was afforded a VA examination in January 1999.  
The veteran complained of recurrent pain in the palm of the 
right hand as well as pain in the dorsum of his right hand 
over the metacarpophalangeal joints.  The examiner noted the 
veteran's fracture of the right fifth metacarpal and the 
follow-up treatment thereafter in 1953.  The examiner also 
noted that the veteran had no difficulty with his right hand 
following removal of the cast from 1953 until 1990 when he 
reported the development of trigger finger in the right, 
middle and ring fingers.  The veteran was treated with 
cortisone injections into the flexor tendons.  

The examination of the right hand revealed normal external 
appearance of the right hand without tenderness to palpation 
over the right fifth metacarpal.  There was no apparent 
swelling or enlargement of the metacarpophalangeal joints of 
the right hand.  The veteran exhibited a normal range of 
motion about the right fifth finger with flexion of the 
finger to the distal palmar crease.  The veteran's grip 
strength in the right hand was within normal limits.  He had 
normal abduction and adduction of the right fingers with 
normal pinch and opposition of the right thumb without 
evidence of atrophy of the intrinsic musculature of the hand.  
The veteran had a tender nodule over the flexor tendon of the 
right middle finger opposite the mid palmar crease (site of 
trigger finger).  Sensory and vascular examination was within 
normal limits.  The examiner noted that x-ray studies of the 
right hand did not show post-traumatic osteoarthritic 
changes.  Impression was that of healed boxer's fracture of 
the right fifth metacarpal.  The veteran did not exhibit 
weakened movement or incoordination of movement in the right 
hand.  The veteran did not complain of pain upon palpation 
over the proximal as well as the distal end of the right 
fifth metacarpal during his examination.  

In January 1999, x-ray studies of the veteran's right hand 
were noted to have been negative.  There were no significant 
bony abnormalities identified.  An incidental note was made 
of peripheral vascular calcifications at the left wrist 
suggesting the presence of diabetes.  The impression was that 
of negative right hand with vascular calcifications.  

Currently, the veteran contends that his service-connected 
residuals of a right hand injury has been more disabling 
since the date of the grant of service connection than has 
been represented by the noncompensable percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.31 (1999), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In the DeLuca case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  

The service-connected residuals of a right hand injury is 
rated under Diagnostic Code 5299-5227 for ankylosis of 
individual fingers other than the thumb, index or middle.  
Under Diagnostic Code 5227 a noncompensable rating is 
assigned for ankylosis of the ring or little fingers.  

Extremely unfavorable ankylosis of individual fingers will be 
rated as amputation of the applicable finger under Diagnostic 
Codes 5152 through 5156.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (1999).  

Under Diagnostic Code 5156, amputation of the little finger 
of the major hand warrants a 10 percent evaluation if it is 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto.  A 20 percent rating is assigned 
for amputation of the little finger with metacarpal resection 
(more than one-half the bone lost).  The single finger 
amputation ratings are the only applicable ratings for 
amputations of whole or part of single fingers.  

The Board notes that when classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, the following 
rules particular to the disability in question are observed:

(1)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  

(2)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  

(3)	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
Limitation of motion of less than 1 inch in either direction 
is not considered disabling. 38 C.F.R. § 4.71a (1999).  

In this case, the medical evidence shows that the veteran has 
a normal range of motion of the right fifth finger with 
flexion of the finger to the distal palmar crease.  The 
veteran's grip strength in the right hand was within normal 
limits.  There was no tenderness to palpation over the right 
fifth finger.  There also is no related swelling or 
enlargement of the metacarpophalangeal joints of the right 
hand.  Abduction and adduction of the right fingers were 
normal with normal pinch and opposition of the right thumb 
without evidence of atrophy of the intrinsic musculature of 
the hand.  The Board notes that the veteran did have a tender 
nodule over the flexor tendon of the right middle finger 
opposite the mid palmar crease.  Sensory and vascular 
examination was within normal limits.  Furthermore, x-ray 
studies of the veteran's right hand were negative.  

In accordance with the directives set forth in DeLuca, the 
January 1999 examiner indicated that the veteran did not 
exhibit weakened movement or incoordination of movement in 
the right hand or complain of pain upon palpation over the 
proximal or distal end of the right fifth metacarpal during 
the examination.  

In summary, the medical evidence does not show that the 
veteran suffers from unfavorable ankylosis of the right 
little finger.  X-ray studies of the right hand are negative 
for related bony deformity.  According to the rating 
criteria, a compensable rating is not assignable for 
favorable ankylosis of the little finger.  As such, the Board 
finds that the veteran is not entitled to a compensable 
rating absent findings of a functional limitation consistent 
those of amputation of the little finger.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected disability has 
been noncompensably disabling since the effective date of 
service connection.  

As such, a compensable disability rating cannot be assigned 
effective from the same effective date as that in effect for 
service connection.  A compensable rating is not warranted 
for the reasons and bases previously set forth as there is no 
additional evidence for review.  



ORDER

An increased rating for the service-connected residuals for 
the fracture of the right little finger is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

